Title: To Thomas Jefferson from John Tyler, 3 December 1807
From: Tyler, John
To: Jefferson, Thomas


                        
                            Frederick Town. Maryland. Dec. 3d 1807
                        
                        The Bearer Mr Daniel Buzzard Jr late of Frederick County Deputy Sheriff and now Deputy Marshall of the
                            District of Columbia having signified to me his intention of making application for the Office of Marshall of Said
                            District soon to be vacated by the resignation of Daniel C. Brent Esquire I take a pleasure in adding my name among a
                            number of others in recommendation of Mr Buzzard as a suitable Character to Supply the Said vacancy; and in saying that
                            his residence in this neighbourhood for a number of years enables me to add that his general deportment as a Citizen has
                            been correct and the duties of his official station discharged with ability and integrity.
                        
                            J: Tyler
                            
                        
                    